Dismissed and Memorandum Opinion filed February 13, 2014.




                                         In The

                         Fourteenth Court of Appeals

                                  NO. 14-14-00115-CR

                              THOMAS POOLE, Appellant
                                           V.

                           THE STATE OF TEXAS, Appellee

                         On Appeal from the 232nd District Court
                                 Harris County, Texas
                             Trial Court Cause No. 772266


                 MEMORANDUM                         OPINION
      Appellant entered a guilty plea to driving while intoxicated, a third degree felony.
In accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on February 10, 1998, to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant did not
appeal the conviction.

      On December 4, 2013, appellant filed a pro se motion to obtain a free copy of the
records from his conviction so that he may pursue an application for a post-conviction
writ of habeas corpus. The trial court denied the motion, and appellant filed a pro se
notice of appeal on January 2, 2014. The clerk’s record was filed on February 7, 2014.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      In addition, this Court does not have jurisdiction to review interlocutory or post-
judgment orders unless that jurisdiction is expressly granted by law. See Apolinar v.
State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). No statute vests this court with
jurisdiction over an appeal from an order denying a request for a free copy of the trial
record when the request is not presented in conjunction with a timely-filed direct appeal.
See Self v. State, 122 S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.)
(dismissing appeal for want of jurisdiction where trial court denied appellant’s request
for free copy of trial court’s records to prosecute post-conviction writ of habeas corpus).
Only the Texas Court of Criminal Appeals has jurisdiction over habeas corpus
proceedings after final felony convictions. See Board of Pardons & Paroles ex rel.
Keene v. Ct. App. for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995);
see also Tex. Code Crim. Proc. art. 11.07, § 3.

      Accordingly, we dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish —Tex. R. App. P. 47.2(b).




                                            2